Title: To Thomas Jefferson from James Monroe, 6 June 1794
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Phila. June 6. 1794.

Since my appointment I have been extremely occupied in a variety of respects. I had likewise flattered myself with the hope I should see you before my departure till within a day or two past—but of this I now begin to despair. I shall sail from Bal: for which place I sit out in 4. days hence. Tis possible the vessel may not be ready altho I am advised she is. I feel extremely anxious upon the subject of a cypher. Our former one is in a small writing desk at my house, can you get and send it after me in case I do not see you before I sail?
Danton has been executed, the charge the plunder of publick money—the King of Prussia withdrawn—and the British driven from Corsica. I will write by the several succeeding posts whilst I stay. I am yr. affectionate friend & servt

Jas. Monroe

